Case: 15-50474      Document: 00513421172         Page: 1    Date Filed: 03/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                      No. 15-50474                            FILED
                                                                         March 11, 2016
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk

              Plaintiff - Appellee

v.

JEREMY TYSON GOVAN,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:14-CR-215-1


Before JOLLY, JONES, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Appellant Jeremy Tyson Govan was convicted of conspiracy to possess
and distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1). Govan
appeals his conviction arguing that the district court erred in denying: 1) his
motion to suppress illegally-obtained evidence; and 2) his motion for a
judgment of acquittal based on the insufficiency of the evidence presented at
his trial. For the reasons that follow, we AFFIRM.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50474     Document: 00513421172      Page: 2   Date Filed: 03/11/2016



                                  No. 15-50474
                                        I.
      Govan was charged in a conspiracy to distribute methamphetamine in
Midland, Texas in violation of 21 U.S.C. § 841(a)(1).
      At trial, Govan moved to suppress text messages seized by Detective
Ronnie Mobley from Govan’s cell phone several months earlier. When Govan
was arrested, Detective Mobley did not have a warrant to search Govan’s
phone. Therefore, Govan argued that the text messages were obtained in
violation of Riley v. California, 134 S.Ct. 2473, 2495 (2014) (holding that the
“answer to the question of what police must do before searching a cell phone
seized incident to an arrest is accordingly simple.           Get a warrant.”).
Nevertheless, the district court denied Govan’s motion to suppress.
      The district court noted that, although Riley was not decided until six
months after Govan’s phone was searched, Riley applied retroactively to
Govan’s case under Davis v. United States, 131 S. Ct. 2419, 2430 (2011)
(holding “newly announced rules of constitutional criminal procedure ‘must
apply retroactively to all cases, state or federal, pending on direct review or not
yet final, with no exception.’”) (citations omitted). Thus, the district court
determined that because the search of Govan’s cell phone violated the Fourth
Amendment, the evidence was obtained illegally. The district court further
reasoned, however, that notwithstanding the illegality of the search, the
exclusionary rule did not apply because the search was conducted “in
objectively reasonable reliance on binding judicial precedent,” quoting Davis,
131 S. Ct. at 2428, and citing U.S. v. Finley, 477 F.3d 250 (5th Cir. 2007) (which
earlier had held that officers were allowed to perform warrantless searches of
cell phones incident to arrest). Therefore, the district court held that the text
messages were admissible, based on Detective Mobley’s good-faith reliance on
Finley. Accordingly, the district court denied Govan’s motion to suppress.


                                        2
    Case: 15-50474     Document: 00513421172      Page: 3   Date Filed: 03/11/2016



                                  No. 15-50474
      In addition to his motion to suppress the text messages, at the close of
the Government’s case-in-chief Govan moved for a judgment of acquittal under
Fed. R. Crim. P. 29. Although the Government presented substantial witness
testimony and other evidence of Govan’s involvement in the conspiracy, Govan
had offered no evidence, witness or otherwise.        In support of his motion,
Govan’s only argument consisted of this brief statement: “The evidence is both
legally and factually insufficient to support submission of this case to the jury.”
The district court denied the Rule 29 motion.
      The jury found Govan guilty of conspiracy to possess and distribute
methamphetamine. Govan appeals his conviction, arguing that the district
court erred in its denial of his motion to suppress and his motion for a judgment
of acquittal.
                                        II.
      “When reviewing a district court’s denial of a motion to suppress
evidence as obtained in violation of the Fourth Amendment, we review the
factual determinations for clear error and the legal conclusions de novo.”
United States v. Powell, 732 F.3d 361, 369 (5th Cir. 2013), cert. denied, 134 S.
Ct. 1326 (2014) (citation omitted).     We “may consider all of the evidence
presented at trial, not just that presented before the ruling on the suppression
motion, in the light most favorable to the prevailing party, which in this case
is the government.” United States v. Raney, 633 F.3d 385, 389 (5th Cir. 2011)
(internal quotation and citation omitted).
      We “review de novo a district court’s denial of a motion for judgment of
acquittal.” United States v. Izydore, 167 F.3d 213, 219 (5th Cir. 1999). “In
evaluating the sufficiency of the evidence,” we “must affirm the verdict ‘if a
reasonable trier of fact could conclude from the evidence that the elements of
the offense were established beyond a reasonable doubt, viewing the evidence
in the light most favorable to the verdict and drawing all reasonable inferences
                                        3
     Case: 15-50474       Document: 00513421172          Page: 4     Date Filed: 03/11/2016



                                       No. 15-50474
from the evidence to support the verdict.’” Id. (quoting United States v. Myers,
104 F.3d 76, 78 (5th Cir.), cert. denied, 520 U.S. 1218 (1997)).
                                             III.
                                              A.
       The principal issue on appeal is whether the district court erred in
admitting the text messages obtained from Govan’s cell phone.
       First, Govan argues that the district court erred by applying the good-
faith exception of United States v. Leon, 468 U.S. 897, 922 (1984) (holding that
evidence obtained in objectively reasonable reliance on a subsequently
invalidated search warrant is not barred by the exclusionary rule). 1 Govan
argues that for the good-faith exception to apply under Leon, an officer must
have actual knowledge of the legal basis that serves as the predicate for the
good-faith exception to the unlawful search.                  But, in his brief, Govan
acknowledges that “nowhere in . . . Davis does there appear an assertion, or
even a suggestion, that the officer who conducted the search [in Davis] was
aware” of the legal precedent that authorized the warrantless search;
nevertheless, Davis applied the good-faith exception to the illegally-obtained
evidence. It seems that Govan’s only argument is that we should ignore Davis
and determine the merits of his appeal strictly under Leon (as he interprets it).
This argument is completely meritless—as we do not have authority to ignore
or overrule Supreme Court precedent. Furthermore, nothing in Davis, nor in
our precedent, requires such subjective knowledge of an arresting officer. 2



       1 The district court’s simple citation to Leon in its order denying Govan’s motion to
suppress was only a reiteration of its authority under Davis. Furthermore, in the proceedings
before the district court, Govan made no reference to the arguments he makes before us. We
will nevertheless try to understand and discuss these arguments here, assuming that he had
no opportunity to make such a response to the district court’s ruling.
       2 See, e.g., Davis, 131 S. Ct. at 2423-24 (“searches conducted in objectively reasonable

reliance on binding appellate precedent are not subject to the exclusionary rule”) (emphasis
added).
                                              4
    Case: 15-50474     Document: 00513421172     Page: 5   Date Filed: 03/11/2016



                                  No. 15-50474
      Govan’s second argument expands his first argument to further require
that, for the good-faith exception to apply, Detective Mobley also had to testify
at Govan’s trial that he “had knowledge of the legal principle[s]” in Finley. But,
as addressed above, Davis does not place such a requirement on the good-faith
exception, and accordingly we reject Govan’s argument.
      In sum, the district court did not err in its denial of Govan’s motion to
suppress.
                                       B.
      We briefly turn to Govan’s argument that the district court erred by
denying his motion for a judgment of acquittal.         Govan argues that the
Government’s evidence was insufficient because it showed only that he sold (or
gifted) drugs as an individual, not as part of a conspiracy. At trial, however,
the Government produced substantial witness testimony detailing Govan’s
involvement in the conspiracy (including testimony that Govan conspired with
others to distribute methamphetamine and that he had a portion of that
methamphetamine “fronted” to him by a larger-scale dealer). Considering all
the evidence that was presented to the jury, “a reasonable trier of fact could
conclude from the evidence that the elements of the offense were established
beyond a reasonable doubt.” In short, the district court did not err in denying
the motion for a judgment of acquittal.
                                       IV.
      For these reasons, we hold that the district court did not err in denying
Govan’s motion to suppress, nor in denying his motion for a judgment of
acquittal. The district court’s judgment is, therefore, in all respects
                                                                    AFFIRMED.




                                        5